        Case 1:20-cv-01098-JB-CG Document 26 Filed 04/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ERICA MONTOYA, on behalf of
Herself and all others similarly situated,

               Plaintiff,

vs.                                                                      No. CIV 20-1098 JB/CG

GOOGLE, LLC and GOOGLE PAYMENT
CORP.,

               Defendants.

                                       FINAL JUDGMENT

       THIS MATTER comes before the Court on the Plaintiff’s Notice of Voluntary Dismissal,

filed April 7, 2021 (Doc. 25)(“Notice”). In the Notice, the Plaintiff Erica Montoya states that she

“voluntarily dismisses this case” pursuant to rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, and she “may dismiss without a court order by rule,” because the “Defendant has filed

neither an answer nor a motion for summary judgment.” Notice at 1. With no more claims or

parties before the Court, the Court enters Final Judgment pursuant to rule 41 of the Federal Rules

of Civil Procedure.

       IT IS ORDERED that: (i) all claims are dismissed without prejudice; (ii) this case is

dismissed without prejudice; and (iii) Final Judgment is entered.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE

Counsel:

John E. Norris
Dargan M. Ware
Davis & Norris, LLP
           Case 1:20-cv-01098-JB-CG Document 26 Filed 04/12/21 Page 2 of 2




Birmingham, Alabama

          Attorneys for the Plaintiff

Alexander Guy Davis
Bradford K. Newman
Baker & McKenzie LLP
Palo Alto, California

--and--

Teresa Michaud
Baker & McKenzie LLP
Los Angeles, California

--and--

Richard L. Alvidrez
Miller Stratvert PA
Albuquerque, New Mexico

          Attorneys for the Defendants




                                         -2-
